Case 1:20-cv-00320-JMS-DML Document 25 Filed 04/17/20 Page 1 of 2 PageID #: 123




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                                )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )     No. 1:20-cv-00320-JMS-DML
                                                 )
 CARMEL CLAY SCHOOLS, et al.                     )
                                                 )
                             Defendants.         )

                        Order Regarding Discovery Disputes

          Under Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L.R. 37-1(a), counsel must confer

 in good faith to resolve a discovery dispute before involving the court in the dispute.

 If counsel have exhausted those efforts without resolving the dispute they must

 seek a discovery conference with the magistrate judge before the filing of a formal

 motion to compel or contested motion for protective order in the manner set forth

 below:

          a)    Discovery disputes generally. Except in the circumstances covered by

 (b) and (c) below, counsel must (1) jointly or unilaterally file a motion for a discovery

 conference, setting forth very briefly and without argument the nature of the

 dispute or (2) jointly contact the magistrate judge’s chambers to request a

 conference. If the latter, the court staff may direct counsel to provide a brief

 description of the dispute. Counsel must not unilaterally contact the magistrate

 judge’s chambers regarding a discovery dispute absent compelling circumstances.
Case 1:20-cv-00320-JMS-DML Document 25 Filed 04/17/20 Page 2 of 2 PageID #: 124




       b)        Disputes involving the failure to make any timely response whatsoever

 to a written discovery request. In this circumstance, the requesting party must still

 comply with the requirements of Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L,R. 37-1(a)

 to confer in good faith to resolve the matter, but counsel for the requesting party is

 not required to seek a discovery conference with the magistrate judge before filing a

 motion to compel.

       c)        Disputes involving an objection raised during a deposition that

 threatens to prevent the completion of the deposition. Counsel must telephone the

 magistrate judge’s chambers to determine whether the magistrate judge is available

 to hear argument and rule on the objection on the record of the deposition.

 Although S.D. Ind. 37-1 provides that pro se parties are not generally subject to the

 requirements of the rule, Magistrate Judge Lynch encourages the parties to follow

 this procedure for deposition objections involving pro se litigants or deponents if the

 objection threatens to prevent the completion of the deposition.

            So ORDERED.

            Date: 4/17/2020                  ____________________________________
                                                Debra McVicker Lynch
                                                United States Magistrate Judge
                                                Southern District of Indiana


 Distribution:
 All ECF-registered counsel of record via email generated by the court’s ECF system




                                             2
